1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5                                                ***

6     JORGE MORALES,                                   Case No. 3:17-cv-00197-MMD-CBC

7                                        Plaintiff,                  ORDER
             v.
8
      E.K. MCDANIEL, et al.,
9
                                     Defendants.
10

11          Plaintiff Jorge Morales brings this action under 42 U.S.C. § 1983. (ECF No. 4)

12   Before the Court is the Report and Recommendation (“R&R” or “Recommendation”) of

13   United States Magistrate Judge Carla B. Carry (ECF No. 29), recommending that the

14   State of Nevada be dismissed with prejudice. Plaintiff had until June 24, 2019, to file an

15   objection. (ECF No. 29.) To date, no objection to the R&R has been filed. 1 For this reason,

16   and as explained below, the Court adopts the R&R.

17          This Court “may accept, reject, or modify, in whole or in part, the findings or

18   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

19   timely objects to a magistrate judge’s report and recommendation, then the Court is

20   required to “make a de novo determination of those portions of the [report and

21   recommendation] to which objection is made.” Id. Where a party fails to object, however,

22   the court is not required to conduct “any review at all . . . of any issue that is not the

23   subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth

24   Circuit has recognized that a district court is not required to review a magistrate judge’s

25   report and recommendation where no objections have been filed. See United States v.

26   Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review

27   ///
            1OnJune 11, 2019, the R&R was mailed to Plaintiff’s address since Plaintiff has
28
     been discharged from custody. (ECF No. 30.)
1    employed by the district court when reviewing a report and recommendation to which no

2    objections were made); see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D.

3    Ariz. 2003) (reading the Ninth Circuit’s decision in Reyna-Tapia as adopting the view that

4    district courts are not required to review “any issue that is not the subject of an objection.”).

5    Thus, if there is no objection to a magistrate judge’s recommendation, then the Court may

6    accept the recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at

7    1226 (accepting, without review, a magistrate judge’s recommendation to which no

8    objection was filed).

9           While Plaintiff has failed to object to Judge Carry’s recommendation, the Court has

10   conducted a de novo review to determine whether to adopt the R&R. Judge Carry found

11   that the First Amended Complaint was screened but the Court did not separately address

12   the State of Nevada as a named defendant. (ECF No. 29 at 4.) The Court agrees with

13   Judge Carry that Plaintiff cannot assert claims under 42 U.S.C. § 1983 or assert state law

14   claims against the State of Nevada as it is entitled to sovereign immunity under the

15   Eleventh Amendment.

16          It is therefore ordered that Judge Carry’s Report and Recommendation (ECF No.

17   29) is adopted in full.

18          It is further ordered that the State of Nevada is dismissed with prejudice.

19          DATED THIS 5th day of July 2019.

20

21                                                       MIRANDA M. DU
                                                         UNITED STATES DISTRICT JUDGE
22

23

24

25

26

27

28
